Citation Nr: 1443995	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of coxsackie virus to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 

2. Entitlement to service connection for fibromyalgia to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 

3. Entitlement to service connection for a heart or cardiovascular disorder to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 

4.. Entitlement to service connection for a gastrointestinal (GI) disorder to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 

5. Entitlement to service connection for prostate cancer to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 

6.  Entitlement to service connection for a nerve disorder of the bilateral lower extremities, claimed as peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 

7.  Entitlement to service connection for loss of teeth, to include as due to Agent Orange exposure for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978. He died in December 2010. The appellant is the Veteran's surviving widow. 

These issues come to the Board of Veterans' Appeals from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran and the appellant testified before the undersigned Acting Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file.  At the hearing, and thereafter in a signed November 2010 statement, the Veteran withdrew his appeal for service connection for posttraumatic stress disorder (PTSD). 

Prior to the Veteran's death, he perfected his appeal as to the claims addressed herein.  As a matter of law, appellants do not survive their claims and, so, the Board dismissed the appeal in February 2011.  However, that dismissal did not affect the right of an eligible person (such as the appellant here) to be substituted to process the claims to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2012)).  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  Id.  In January 2011, the appellant requested substitution, which was granted by the RO.  See March 2012 letter to appellant.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran and the appeal retains the Veteran's docket number. 

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except VA treatment (CAPRI) records which were within Virtual VA when the Supplemental Statement of the Case (SSOC) was issued in March 2014.  


FINDINGS OF FACT

1.  The Veteran had peacetime service and did not serve in the Republic of Vietnam; he was not exposed to Agent Orange herbicides. 

2.  It is not shown that the Veteran had Coxsackie virus during service, and residuals thereof , if any, are not shown to be related to military service.  

3.  Fibromyalgia was not shown in service or for many years thereafter, if at all, and the most probative evidence fails to link any fibromyalgia to military service. 

4.  Despite a transitory complaint of arrhythmia during service, a heart or cardiovascular disorder is first shown decades after military service and is unrelated to any in-service event.  

5.  Despite transitory GI complaints during service, a chronic a GI disorder, including peptic ulcer disease, is first shown decades after military service and is unrelated to any in-service event. 

6.  Prostate cancer is not shown at any time and the Veteran's prostatic hypertrophy, for which he had resection of the prostate, is not shown to have manifested until many years after active service.  

7.  Acute and subacute peripheral neuropathy are not shown and the Veteran's lumbar radiculopathy and bilateral tarsal tunnel syndrome are first show decades after military service and is unrelated to any in-service event.  

8.  The Veteran is not shown to have a dental condition resulting from an in-service disease or service trauma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of Coxsackie virus, to include as due to Agent Orange exposure for substitution or accrued benefits purposes, are not met.  38 U.S.C.A. § 1112, 1116, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for fibromyalgia to include as due to Agent Orange exposure for substitution or accrued benefits purposes, are not met.  38 U.S.C.A. § 1112, 1116, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

3.  The criteria for service connection for a heart or cardiovascular disorder to include as due to Agent Orange exposure for substitution or accrued benefits purposes, are not met.  38 U.S.C.A. § 1112, 1116, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

4.  The criteria for service connection for a GI disorder to include as due to Agent Orange exposure for substitution or accrued benefits purposes, are not met.  38 U.S.C.A. § 1112, 1116, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

5.  The criteria for service connection for prostate cancer to include as due to Agent Orange exposure for substitution or accrued benefits purposes, are not met.  38 U.S.C.A. § 1112, 1116, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

6.  The criteria for service connection for a nerve disorder of the bilateral lower extremities, claimed as peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure for substitution or accrued benefits purposes, are not met.  38 U.S.C.A. § 1112, 1116, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

7.  The criteria for service connection for loss of teeth, to include as due to Agent Orange exposure for substitution or accrued benefits purposes, are not met.  38 U.S.C.A. § 1112, 1116, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.381 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision, including all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This was done by RO letter in September 2007.  Additionally, the appellant was sent a duty to assist letter in March 2011, where she replied in the same month that she had no further evidence to submit.

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran's service treatment records (STRs) and VA treatment records are on file, as are private treatment records.  The Veteran and the appellant (his wife) testified in support of his claims before the undersigned in November 2010.  Additionally, the appellant indicated in March 2011 that she had no further evidence to submit.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims called Virtual VA, in which some of the Veteran's medical records have been associated.  

Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, neither 38 U.S.C.A. § 5103A(D)(1) nor the general duty to assist claimants at 38 U.S.C.A. §  5103(a)(1), "imposes an open-ended obligation on [VA] to provide medical examination or opinion upon demand."  Beasley v. Shinseki, 709 F.3d 1154, 1159 (Fed.Cir. 2013).  

Here, medical opinions were obtained pursuant to the 2013 Board remand as to the claims for service connection for a heart or cardiovascular disorder, a GI disorder, and a nerve disorder of the lower extremities, claimed as peripheral neuropathy.  The Board finds the March 2014 medical opinion obtained to be adequate and in substantial compliance of the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examiner provided medical opinions with a detailed rationale and after a complete review of the claims folder, to include the Veteran's and the appellant's description of in-service events and symptoms since service.   The adequacy of the medical opinions has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  

Medical opinions were not obtained as to the other claims on appeal (i.e., prostate cancer, dental, and fibromyalgia), but the Board concludes a medical opinion would serve no useful purpose here as to these claims.  That is, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses relevant to these claims.  The Veteran did not contend that he suffered any trauma in the military causing these conditions.  Rather, he filed these claims during his lifetime believing they were related to in-service Agent Orange herbicide exposure.  As will be discussed in the analysis section below, the Board finds the evidence does not support in-service herbicide exposure.  After service, the Veteran has never been diagnosed with prostate cancer.  For these reasons, the Board finds a duty to obtain a medical opinion has not been triggered under the applicable law.  See 38 U.S.C.A. § 5103A (d); McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.326.

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the 2010 videoconference the issues on appeal were identified and the representative and the Acting VLJ specifically elicited testimony from the Veteran and the appellant as to the relevant clinical history and needed elements for service connection.  Also, neither the appellant nor her representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA opinion was obtained to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) is fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Here, following the hearing the Board remanded the case to help substantiate the claims.  Specifically, additional private clinical records were obtained and additional VA treatment records are now electronically available.  Also, medical opinions were obtained, as requested, as to three of the claims.  Medical opinions were not requested as to claim for residuals of coxsackie virus because there is nothing more than speculation that the Veteran had such a viral infection during service and no more than his lay speculation that it is related to his postservice cardiovascular disease; and, also because other claims rest of putative in-service herbicide exposure and Board finds that the was no such exposure, there is no need to obtain any medical opinion.  And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall, 11 Vet. App. 268.  

Service Connection

During his lifetime, the Veteran initiated these claims believing he had multiple medical problems as a result of in-service Agent Orange herbicide exposure.  He testified before the undersigned describing burying barrels of Agent Orange herbicide while stationed in California.  His wife, the appellant, continued these appeals after the Veteran's death indicating the Veteran had no medical problems until after he returned from active duty.  He further testified before the Board as to symptoms that began in service, to include developing Coxsackie virus.  Although he did not recall any specific in-service trauma, he believed his medical problems on appeal here were attributable to his military service by virtue of the herbicide exposure, in-service infliction of Coxsackie virus, and other in-service ailments treated during his military service and since service.

As explained in the introduction, the Veteran's appeals were pending at the time of his death, and his spouse has properly substituted herself as the appellant to continue the appeals.

Service connection can be established through direct link to service or as a matter of presumption.  

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions, or if proximately due to or aggravated by other service-connected disability(ies).  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) and (b).   Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the two.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain or any abnormality of heart action or heart sounds during service will permit service connection for arthritis or disease of the heart first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including cancer, arthritis, peptic (gastric or duodenal) ulcer, and cardiovascular -renal disease, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Here, while the Veteran was diagnosed with diseases considered "chronic" under 38 C.F.R. § 3.309(a), the presumption is inapplicable because his diagnoses were several years after separation from service.

Some diseases are presumptively associated with Agent Orange herbicide exposure, such as neuropathy, heart disease, and certain cancers.  See 38 C.F.R. § 3.309(e).  The Board has considered this presumption as well, and found it inapplicable here.  

That is, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  

Here, however, it is not contended that the Veteran was exposed to herbicides in Vietnam or, in fact, anywhere outside of the continental United States.  Rather, the Veteran claims he was exposed to Agent Orange while stationed in California burying barrels of what he was told was Agent Orange herbicides.  His service personnel records show that his stateside service was at Fort Leonard Wood, Missouri, and Fort Ord, California.  The Department of Defense (DoD) Information on Agent Orange or Herbicide use and storage outside of Vietnam shows 71 sites from 1944 to 1977.  However, Forts Leonard Wood and Ord are not on the list.  Since there was no military service in Vietnam and no other exposure to herbicides is corroborated, the Veteran's mere testimony alone is insufficient to establish that any chemical or substances to which he was exposed during active service were, in fact, herbicides.  As such, presumptive service connection on the basis of herbicide exposure is not applicable to the disabilities claimed in this appeal.  

In the absence of a presumption, as is the case here, service connection can still be shown as directly due to some in-service event or injury, to include exposure to chemicals or herbicides. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

With regard to all the claims detailed below, the Board considered the Veteran and the appellant's lay statements regarding in-service events, their sincere belief of in-service herbicide exposure, and described symptoms since service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his pain and other experienced symptoms.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has no reason to question the credibility of the Veteran or the appellant.  The lay evidence, although considered, is weighed below against the competency and probative value of the contemporaneous medical evidence, medical opinions, and military records.  Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  

In all cases, reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Coxsackie Virus and Heart/Cardiovascular Disease

During his lifetime, the Veteran testified that he incurred the Coxsackie virus during his military service, and his heart problems stemmed from this virus.  Specifically, he testified before the Board in November 2010 that he did not know he had Coxsackie virus until after post-service testing.  He indicated his heart problems manifested in 1997, but he believed the virus was the root of his problem.

In the alternative, he contended that any residuals from the virus, to include heart disease were also related to herbicide/dioxin exposure.  In that regard, he further testified before the Board in November 2010 that his VA physician told him that dioxins (from herbicide exposure) were more likely the culprit for his problems versus the Coxsackie virus. 

The record does not contain the VA physician's opinion referenced during the Board's hearing, but VA outpatient treatment records through December 2010 indicate physicians were well aware of the Veteran's sincere belief of in-service herbicide exposure and Coxsackie virus exposure.  Even so, the Board finds nothing in the VA outpatient treatment records indicative of a nexus to service.

The Veteran's service treatment records do not indicate the Coxsackie virus or any chronic heart disease.  He was treated for cold/flu during his military service.  For example, in September 1976 he had bodily aches and an upset stomach.  The assessment was that he questionably had a bad cold.  He had a head cold and sore throat in October 1977.  The next week he complained of vomiting after eating and of having constipation.  In November 1976 he had pharyngitis with a sore throat. An undated service clinical record shows that the Veteran was closely associated with someone that had "mono."  He complained of headaches and generalized malaise.  The impression was malaise of questionable etiology.  In January 1978 he had an upset stomach for 3 days.  He was given medication and later that month the assessment was that he had the flu. 
In May 1978 he complained of a burning sensation in his stomach, difficulty eating and drinking, as well as a burning sensation on urinating.  The assessments were that he possibly had both urinary and throat infections.  Later that month the assessment was that these symptoms were part of a flu syndrome.  Another assessment in May 1978 was of both a flu and esophagitis.   

With regard to heart problems, in March 1978 the Veteran complained of problems with his cardiac rhythm, reporting that his heart skipped a beat.  For the past week he had had generalized weakness.  He had no history of heart disease and on examination he had normal cardiac rhythm
 
The examination for service discharge was negative for any pertinent disability.  

After service, the Veteran testified he did not have any "residuals" of Coxsackie virus or heart problems until 1997, nearly two decades after service.  At that time, a
 February 1998 coronary angiography found coronary artery disease.  He had a stent placement sometime that same year.  Records, both private and at the VA, indicate periodic follow-up on the Veteran's heart disease. 

VA outpatient treatment records through December 2010 indicate the Veteran's reported belief of in-service Coxsackie virus and exposure to herbicides.  Private clinical records similarly contain notations of the Veteran's belief.  Indeed, some postservice private clinical sources seem to accept the Veteran's reported history as fact.  The post-service medical records, however, do not contain any objective evidence or testing that the Veteran ever had Coxsackie virus or suffered from any chronic residuals of the virus prior to his death.  

The Board previously remanded this claim to obtain a VA medical opinion and ascertain whether the Veteran's heart disease could be related to in-service treatment for problems with cardiac rhythm or any other incident of his military service.  

A medical opinion was obtained in March 2014.  At that time, the VA examiner reviewed the claims folder, to include the Veteran's and the appellant's contentions, and noted in-service and post-service heart treatment.  The examiner indicated that at the time of the Veteran's death, he had coronary artery disease and systemic hypertension.  The examiner opined that it was less likely as not that the events of March 1978, when the Veteran was about 20 years of age, had any nexus to the cardiac diagnoses above because there was documented evidence that there was no abnormal cardiac function or testing prior to or at that time of discharge from military service.  

The Board finds the examiner's opinion persuasive as it is based on a thorough review of the claims folder, to include the lay testimony provided by the Veteran and the appellant.  Also compelling, no medical professional has ever linked the Veteran's heart disease to any incident of service.  The medical evidence further does not confirm in-service incurrence of the Coxsackie virus or any residuals thereof at the time of his death or at any time during the pendency of this appeal.

In short, the service treatment records confirm the Veteran was treated for transitory colds and flus during his military service, but do not indicate incurrence of the Coxsackie virus specifically.  Post-service records do not confirm or otherwise link any disease or chronic condition as a residual of Coxsackie virus.  The service treatment records confirm one complaint related to cardiac rhythm in service, but the Veteran was not diagnosed with a chronic heart condition until decades after service.  The medical evidence does not link the Veteran's coronary artery disease and/or hypertension to service and, indeed, there is a medical opinion to the contrary.

The Board considered the lay testimony provided by the Veteran and the appellant, to include their sincere belief that in-service exposure to toxins and the Coxsackie virus led to chronic residuals, to include heart disease.  The medical evidence in this case, however, is more persuasive.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board concludes service connection for residuals of the Coxsackie virus and service connection for a heart or cardiovascular disorder is not warranted.

Fibromyalgia and a Nerve Disorder of the Bilateral Lower Extremities

The Veteran, during his lifetime, contended that he developed fibromyalgia and neurological abnormalities of his bilateral lower extremities in the military.  Again, he mainly contended these abnormalities as a result of herbicide exposure, exposure which has not been confirmed by military records or DoD reports.  Alternatively, he indicates in-service problems with body aches and pains, to include with his feet.  He indicated during his hearing before the Board in November 2010 that he began having problems with his feet near the end of his military service.  He believed at the time his problems were because his boots were too tight.  Alternatively, he believed the neurological problems with his bilateral lower extremities could stem from his back, which began hurting him while in the military.

Service treatment records indicate the Veteran was seen at the podiatry clinic to have his boot size checked in July 1975.  He had bilateral calcaneal stress fractures in July 1975.  He sprained his right ankle in September 1975 and his left ankle in February 1978.  In January 1976 he had right scapular pain from a back strain.  Also in that month he reported having had stress fractures of both heels.  He had a muscle strain of his left trapezius in May 1976.  Also, in 1976 he had possible tendinitis of the left heel.  In September 1976 he had bodily aches and an upset stomach.  The assessment was that he questionably had a bad cold.  Also in that month, he complained of low back pain and the assessment was myalgia.  In August and September 1977 he complained of having had pain in his heels for two years.  In January 1977 he complained of a backache and the assessment was myalgia, for which he was given a 7 day profile.  In April 1977 he injured his left deltoid playing football.  The examination for service discharge was negative for any pertinent disability.

After service, VA and private treatment records through December 2010 indicate periodic notations of neurological abnormality and fibromyalgia.  VA outpatient treatment records frequently noted the Veteran's sincere belief of "Agent Orange poisoning."

Specifically, electrodiagnostic testing in March 2007 found evidence of bilateral chronic L4 radiculopathy and evidence of bilateral tarsal tunnel syndrome, as well as peroneal nerve entrapment at the left fibular head, nearly three decades after service.  At that time, Dr. Simon reported in that the Veteran had taken medication for some time for chronic pain, which he described as fibromyalgia.  He appeared to have memorized a checklist for fibromyalgia.  He had had headache since the age of 9, following botulinum poisoning at age 8.  He reportedly had had cancer of the prostate and "poisoning with Agent Orange."  After a physical examination the impression was that the Veteran had "some sort of neuropathic pain process."  

A July 2007 report from The Pain Center of Kansas noted that an electromyogram had found bilateral L4 radiculopathy and that the Veteran had had a transurethral resection of the prostate (TURP) for benign prostatic hypertrophy (BPH).  In another report from that facility, also in July 2007, it was reported that the Veteran had had years of intermittent pain to the balls of his feet, along the posterior calves.  Based on his symptoms it appeared that he was complaining of tarsal tunnel syndrome.  

A January 2009 clinical record of Dr. Artzer states that the Veteran had chronic pain syndrome secondary to degenerative disc disease (DDD), and cervical spine disease with associated chronic headaches.  The assessment was chronic pain syndrome. 

An August 2010 treatment record of Dr. Artzer shows that the Veteran complained of pain in his head, back, hips, and knees.  The assessments were "[c]hronic pain syndrome/fibromyalgia."  

In accordance with the Board's prior remand directive, a medical opinion was obtained by a VA physician in March 2014 to ascertain whether the Veteran's neurological abnormalities could be linked to in-service treatment for tight boots and/or other injuries to the lower extremities.

After reviewing the claim file and pertinent VA electronic treatment records the March 2014 VA examiner opined that it was not likely the Veteran's neurological abnormalities at the time of death were related to his military service.  Specifically, the Veteran had neuropathic pain from bilateral L4 radiculopathy with entrapment at the tarsal tunnel and peroneal nerve in the left lower extremity.  This was diagnosed by electrodiagnostic testing in April 2007 which yielded no diagnosis of peripheral neuropathy.  The VA physician stated that there was no objective medical evidence found showing that any complaints or neurological disabilities affecting the lower extremities existed or were shown during military service.  

The Board finds the March 2014 VA examiner's opinion persuasive.  It is based on a thorough review of the claims folder, to include the Veteran's and appellant's lay statements.  Also compelling, no medical professional has ever linked the Veteran's fibromyalgia and/or neurological abnormalities of the lower extremities to any incident of his military service.  

38 C.F.R. Part Four, Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

As can be observed by the wide variety of symptoms a diagnosis of fibromyalgia requires competent medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to fibromyalgia requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (athough a veteran is competent to testify to the pain experienced since military service, he is not competent to testify to the fact that what he experienced during service and since service is the same condition he is currently diagnosed with). 

Here, the Veteran did have what was noted to be myalgia during service but this is no more than a description of a symptom, i.e., aching muscles, and is not shown to have been the early in-service onset of fibromyalgia.  He also had other bodily aches and pains but the STRs show that most of these had readily identifiable causes, e.g., injures of the heels as well as back or shoulder strains, or bodily aches associated with colds or flus.  

It has been reported that the Veteran had symptoms after service which were similar to symptoms he experienced during service.  However, the evidence shows that during service he was diagnosed as having a variety of specific musculoskeletal diagnoses but was not diagnosed as having fibromyalgia.  Moreover, a diagnosis of fibromyalgia would require a thorough examination or evaluation and, in this case, there is no evidence that the Veteran ever had such an evaluation.  

Significantly, there is no competent evidence that the Veteran was ever formally diagnosis with fibromyalgia after a postservice evaluation or examination.  Rather, the postservice clinical notations of fibromyalgia seem to reflect no more than a simply recordation of the Veteran's own belief that he had fibromyalgia.  A bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, service connection for fibromyalgia is not warranted.  

As to peripheral neuropathy of the lower extremities the evidence shows the Veteran was not diagnosed with a neurological abnormality of the lower extremities until nearly three decades after service.  Prior to his death, he had bilateral L4 radiculopathy, bilateral tarsal tunnel syndrome, and left peroneal nerve entrapment, all of which caused neurological symptoms in the lower extremities.  While service treatment records note treatment for various problems with his feet, the March 2014 VA examiner fount it unlikely that the Veteran's diagnoses prior to his death were related to his military service.  

As to any lay evidence of continuity of neurological symptoms in the lower extremities after service, standing against this is the 2014 VA medical opinion that electrodiagnostic testing had not yielded a diagnosis of peripheral neuropathy but, rather, that the Veteran had neuropathic pain from bilateral L4 radiculopathy with entrapment at the tarsal tunnel and peroneal nerve in the left lower extremity.  The opinion was that there was no objective medical evidence found showing that any complaints or neurological disabilities affecting the lower extremities existed or were shown during military service.  

Because this opinion is from a competent medical source and was rendered after a review of the evidentiary record, and is unrebutted, the Board finds that it is of greater weight than the lay testimony of the Veteran and the appellant as to the etiology and onset of the Veteran's postservice neurological disabilities of the lower extremities.  Accordingly, service connection for a nerve disorder of the bilateral lower extremities, claimed as peripheral neuropathy of the bilateral lower extremities, is not warranted.  
 

GI disorder

The Veteran testified before the Board that after claimed exposure to Agent Orange herbicide in the military, he suffered with stomach issues, such as diarrhea and vomiting, in a way that he never had before.  

Again, the military records and DoD reports simply do not confirm the Veteran's exposure to Agent Orange herbicide exposure.  Even so, service treatment records do confirm in-service treatment for various gastrointestinal complaints.  In September 1976, for example, the Veteran was seen complaining of bodily aches and an upset stomach.  The assessment was that he questionably had a bad cold.  In April 1977 he complained of mid-epigastric pain.  The impression was hyperacidity for which he was given medication.  In October 1977 he complained of vomiting after eating and of having constipation.  In January 1978 he had an upset stomach for 3 days.  He was given medication and later that month the assessment was that he had the flu.  In May 1978 he complained of a burning sensation in his stomach, difficulty eating and drinking, as well as a burning sensation on urinating.  The assessments were that he possibly had both urinary and throat infections.  Later that month the assessment was that these symptoms were part of a flu syndrome.  Another assessment in May 1978 was of both a flu and esophagitis.  The examination for service discharge was negative for any pertinent disability.  

After service, VA and private treatment records are silent for years as to gastrointestinal complaints.   The Veteran went a 1998 colonoscopy, which was normal but noted that the Veteran had had alternating constipation with diarrhea.  Colon cancer was to be ruled out.  In March 1998 the Veteran was evaluated for cardiac chest pain.  He reported having had a history of significant indigestion in the past.  Laboratory studies were normal and it was felt that he might have gastritis or reflux esophagitis and/or acute cholecystitis but also might have irritable bowel syndrome (IBS).  Dr. Sufi reported in September 1998 that the Veteran had bloating and abdominal cramps.  The diagnostic impression was IBS.  In April 2004 it was reported that the Veteran had a history of esophageal pathology in 1998.  

A January 2001 upper GI endoscopy yielded impressions of Grade II reflux esophagitis, erosive gastritis, but a normal duodenum.  A gastric biopsy that same month found chronic inflammation with vascular congestion but no carcinoma.  Helicobacter pylori was not present.  A February 2011 colonoscopy was normal except for hermorrhoids.  An April 2004 pathology report found that the Veteran had a gastric ulcer and non-cardiac chest pain.  

A consultation note by Dr. Artzer in May 2008 noted that stomach ulcers had been diagnosed in 1995.  In February 2009 the Veteran had a laparoscopic cholecystectomy for a "dysfunctional gallbladder."  

VA outpatient treatment records through December 2010 indicate treatment for gastroenteritis and July 2005 and pertinent history of GERD noted through 2010.  Interestingly, diagnostic testing in April 2004 indicated "no GERD."  

In accordance with the Board's prior remand directive, a VA medical opinion was obtained in March 2014 to ascertain whether any of the Veteran's gastrointestinal conditions diagnosed prior to his death could be etiologically linked to his military service in light of in-service treatment and complaints noted in his service treatment records.

The Veteran's claim file was reviewed by a VA physician in March 2014 for the purposes of providing opinions posed in the 2013 Board remand.  After reviewing the claim file and pertinent VA electronic treatment records it was opined that the Veteran's GI testing as of 2004 was within normal limits and, therefore, in-service treatment for stomach issues were "self-limiting."  Specifically, the examiner noted the Veteran was diagnosed with GERD in July 2000, but an "EGD" in April 2004 found a normal esophagus and normal gastroesophageal junction but an ulcer in the antrum.  Accordingly, the in-service treatment for hyperacidity noted in April 1977 and esophagitis noted in May 1978 appeared to be self-limiting and there was no evidence of continuing medical treatment for these complaints.  

The Board finds the examiner's opinion persuasive.  It is based on a thorough review of the claims folder, to include the service treatment records and the lay statements made by the Veteran and the appellant.  Also compelling, no medical professional has ever linked the Veteran's GI issues diagnosed during his lifetime to his military service.  It is also unclear whether the Veteran had chronic GI diagnoses at the time of his death in light of normal diagnostic testing done in 2004.

In short, during service the Veteran had upper GI complaints which were often associated with either colds or flus.  He had hyperacidity in 1977 and in May 1978 he complained of a burning sensation in his stomach and esophagitis was assessed.  However, the examination for separation from service was negative.  After service, treatment records indicate gastrointestinal problems as of 1995, years after service.  Although diagnosed with GERD during his lifetime, diagnostic testing done in 2004 was within normal limits.  In any case, the March 2014 VA medical examiner found the Veteran's in-service treatment for hyperacidity and esophagitis to be self-imitating rather than incurrence of chronic conditions.  

The Board considered the Veteran's testimony to having continuous GI symptoms after service.  As to this, symptom of his upper and lower GI systems are not corroborated prior to 1998.  Even by history, stomach ulcers were not diagnosed prior to 1995.  Moreover, the Veteran is not competent to attest that any GI symptoms in the immediate postservice years were the continuing manifestation of a chronic GI disorder which began during active service.  The only evidence addressing this matter is the 2014 VA medical opinion.  That opinion was, in substance, that although there were documented findings of chronic GI disability later in life there was no link between this and the hyperacidity in April 1977 or the esophagitis in May 1978 during military service.  The rationale is that both these episodes, i.e., hyperacidity and esophagitis, appeared to be self-limiting, in other words acute and transitory, and there was no evidence of continuing medical treatment for these complaints during service.  

The 2014 VA medical opinion stands unrebutted and is the only medical opinion which addresses whether the Veteran's chronic GI disabilities diagnosed after military service have any relationship with his military service.  Also, while much of the Veteran's testimony focused on attributing his postservice GI disabilities to in-service herbicide exposure, as noted the Board finds that he was not so exposed and, thus, there can be no grant service connection on this basis.  Accordingly, service connection for a GI disorder is not warranted.  

Prostate cancer

The Veteran claimed during his lifetime that his prostate condition is due to in-service herbicide exposure.  As indicated above, there is no objective confirmation that the Veteran was exposed to herbicides during his military service.  Indeed, the DoD report listing various toxins used in different geographic areas throughout time, do not include the Veteran's military bases.  

The Veteran's service treatment records are completely silent as to any complaints, diagnoses, or treatment related to his prostate. The examination for service discharge was negative for any pertinent disability.  

After service, VA outpatient treatment records through December 2010 indicate a pertinent history of chronic prostatitis, status-post transurethral resection of the prostate.  The Veteran has never been diagnosed with prostate cancer.

A physician reported in June 2009 that he had treated the Veteran since October 2002 for chronic prostatitis.  Numerous biopsies had found benign or glandular and stromal hyperplasia with chronic prostatitis.  He had also been diagnosed with interstitial cystitis.  His symptoms of prostatitis included burning and "interactive" pain.  The physician stated that "I am not sure what the relationship between Agent Orange and chronic prostatitis is.  I do not have any studies to rely on for information."  

Again, the Board notes the evidenced does not support the Veteran's claimed exposure to herbicides during service.  The private physician, moreover, merely reported he was "not sure' if there was any relationship between herbicide exposure and the subsequent development of prostatitis.  

Further, the service treatment records are completely devoid of any evidence of prostate pathology during service. There was an isolated complaint of burning on urination when the possibility of a urinary tract infection in service, but the Veteran conceded he had no problems with his prostate during service.  The clinical evidence shows that he had surgery for benign prostatic hypertrophy, not prostate cancer, after service.  Significantly, the Veteran testified that it was 20 years after service before he was diagnosed with prostate problems.  While there have been some clinical notations in postservice private clinical records that the Veteran had prostate cancer, these appear to be no more that clinical histories obtained from the Veteran.  As to this, a postservice prostate biopsy was negative for prostate cancer and the evidence is otherwise devoid of the needed medical evidence to competently establish that he ever had prostate cancer.  Similarly, there is no lay evidence that the Veteran had urinary symptoms in the immediate years following his military service for the purpose of establishing continuity of symptomatology.  

Stated simply, there is no competent evidence that the Veteran ever had prostate cancer.  In Jandreau, the Federal Circuit stated that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1337, Footnote 4.  

The Veteran testified that a VA physician reported to that the physician could not state that his benign prostatic hypertrophy was related to herbicide exposure, although there was a possibility.  However, inasmuch as the Board had found that the Veteran was not exposed to herbicides during service there can be no possibility of the having ever been any causal relationship between such putative exposure and the Veteran's postservice prostatic hypertrophy.  Accordingly, service connection for prostate cancer is not warranted.   

Loss of teeth

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2013).  

The Veteran asserts that he is entitled to service connection for a dental disability, specifically loss of all of his teeth.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of the maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  

There is no evidence of dental trauma in service.  Indeed, the Veteran testified that during service had not had any dental trauma and he had never had any gum disease.  The service dental records do not show any evidence of any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, during service.  

In light of the evidence discussed above, the Board finds that the probative evidence of record does not show that trauma or disease caused loss of substance of the body of the maxilla and mandible resulting in his loss of teeth.  

Also, while it could theoretically be contended that a compensable rating was warranted due to nonunion or malunion of the mandible and maxilla under Codes 9903 and 9904, the evidence of record does not demonstrate nonunion or malunion of either the mandible or the maxilla.  Moreover, regulations provide that compensation will not be awarded where loss of masticatory surface can be restored by suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Here, there is no evidence that the Veteran was unable to wear dentures such that his masticatory surfaces were not restorable.  

As to his dental claim, the Veteran testified in November 2010 that he had perfect teeth upon entrance into service.  During service he had three cavities and more began to show. After his military service he continued to have more cavities and his teeth began to deteriorate, even cracking or breaking when receiving dental work.  He believed that this was due to in-service exposure to dioxins.  He had now had all of his teeth removed.  A VA doctor (apparently a dentist) had told him that his dental condition was due to in-service dioxin exposure.  

After review of the entire evidence of record, the Board finds that service connection for loss of teeth is not warranted.  The record shows that the Veteran had four teeth extracted during service.  However, service connection is not sought for extraction of these teeth.  From the testimony at the videoconference it is clear that service connection is sought for the Veteran's postservice loss of all of his teeth.  While this postservice loss of all of the Veteran's teeth is not documented by any clinical or medical evidence on file, even assuming it is true it is alleged that his teeth deteriorated after military service such that they became fragile and subject to cracking because of in-service exposure to herbicides.  It is not alleged, or shown, that the Veteran sustained any dental trauma during service and it was conceded that he had never had any gum disease.  Thus, because the Board finds that there was no in-service trauma or disease, and he was not exposed to herbicides during service, which caused loss of substance of the body of the maxilla and mandible resulting in his loss of teeth this claim must be denied. 

Again, the Board is sympathetic to the appellant's claim and has no reason to doubt her credibility or the Veteran's credibility during his lifetime.  Their sincere belief of in-service exposure to herbicides and toxins as the cause of all the Veteran's post-service medical problems claimed here was considered.  The medical evidence and opinions of record, however, were more persuasive.  Despite the lay statements and in-service treatment, military records do no support evidence of actual herbicide exposure.  The medical records and opinions, moreover, do not support any causal link between the Veteran's military service, to include in-service treatment and claimed exposure to toxins, and the claimed disabilities.  Indeed, there is medical evidence to the contrary. 

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

In this appeal, considering all the evidence and the probative value of each, the Board finds the most persuasive evidence is against all of the claims and, as such, there is no doubt which can be favorably resolved.  38 U.S.C.A. § 5107(b) (West 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 


ORDER

Service connection for residuals of coxsackie virus; fibromyalgia; a heart or cardiovascular disorder; a GI  disorder; prostate cancer; a nerve disorder of the bilateral lower extremities, claimed as peripheral neuropathy of the bilateral lower extremities; and for loss of teeth, to include as due to Agent Orange exposure for substitution or accrued benefits purposes, is denied.  


____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


